558 N.W.2d 859 (1997)
1997 ND 17
Linda LANG, Plaintiff and Appellant,
v.
Robert LANG, Defendant and Appellee.
Civil No. 960231.
Supreme Court of North Dakota.
February 12, 1997.
Bonnie Paradis Humphrey (argued), Special Assistant State's Attorney, Bismarck, for plaintiff and appellant.
Brenda Neubauer-Zoller (argued), of Severin, Ringsak & Morrow, Bismarck, for defendant and appellee.
MARING, Justice.
[¶ 1] The Bismarck Regional Child Support Enforcement Unit (the State) appealed from a June 24, 1996 order denying its motion, under Rule 52(b), N.D.R.Civ.P., for additional findings of fact. An order on motion for amended findings is not appealable, and we, therefore, dismiss the appeal.
[¶ 2] Robert and Linda Lang were divorced on January 25, 1991. Linda was awarded custody of the parties' minor child, Cody, and Robert was ordered to pay child support of $100 per month if his gross monthly income was less than $1,200 and $175 per month if his gross monthly income exceeded $1,200. On May 13, 1992, the trial court entered an order increasing Robert's child support obligation to $207 per month.
[¶ 3] On July 17, 1995, the State filed a motion, under Section 14-09-08.4, N.D.C.C., requesting the court to increase Robert's child support obligation "to at least $330 per month to be made effective the date of this motion and to provide medical support." After hearing, the court entered an order on April 18, 1996, continuing Robert's child support obligation at $207 per month. The State did not appeal from that order.
[¶ 4] On May 13, 1996, the State filed a motion, under Rule 52(b), N.D.R.Civ.P., requesting the court to make additional findings of fact on the issue of child support. On June 24, 1996, the court entered an order denying the motion, and the State appealed from that order.
[¶ 5] The April 18, 1996 order continuing Robert's child support obligation of $207 per month was final and appealable. Section 28-27-02(5), N.D.C.C.; see Schmidt v. Reamann, 523 N.W.2d 70 (N.D.1994). However, no party appealed from that order, and the time for appeal has expired. Rule 4(a), N.D.R.App.P.
[¶ 6] The State appealed from "the Order of the District Court of Burleigh County dated June 24, 1996" denying its motion for additional findings of fact. An order on a motion brought under Rule 52(b), N.D.R.Civ. P., for amended findings of fact is not appealable. Jondahl v. Jondahl, 344 N.W.2d 63, 65 n. 1 (N.D.1984); Applegren v. Milbank Mut. Ins. Co., 268 N.W.2d 114, 115 (N.D.1978). Consequently, we dismiss this appeal.
[¶ 7] VANDE WALLE, C.J., and NEUMANN, SANDSTROM and MESCHKE, JJ., concur.